PER CURIAM: *
We have reviewed the briefs, pertinent portions of the record, and the applicable law and have heard the arguments of counsel. We find no reversible error in the district court’s grant of summary judgment, especially in the light of the Supreme Court’s recent decision in Crawford v. Marion County Election Board, — U.S. -, 128 S.Ct. 1610, 170 L.Ed.2d 574 (2008), which confirms that the district court appropriately applied the balancing test of Anderson v. Celebrezze, 460 U.S. 780, 103 S.Ct. 1564, 75 L.Ed.2d 547 (1983), and Burdick v. Takushi, 504 U.S. 428, 112 S.Ct. 2059, 119 L.Ed.2d 245 (1992), to the constitutional claims raised. The summary judgment is AFFIRMED, essentially for the reasons given by the district court in its well-considered opinion.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.